Citation Nr: 1745873	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  10-08 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for service-connected tinea versicolor and tinea pedis in excess of 10 percent prior to September 19, 2014 and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel
INTRODUCTION

The Veteran completed active duty service with United States Navy from October 1960 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This claim was remanded to the Agency of Original Jurisdiction (AOJ) for completion of additional claim development in October 2015, and has now been returned to the Board for further adjudication. 

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

A review of the claims file reveals that the Veteran is currently diagnosed with the following three skin conditions: (1) tinea versicolor, (2) tinea pedis, and (3) onychomycosis.  Tinea pedis is defined as "tinea on the feet [] usually between the toes that may spread to other parts of the body" and is alternatively called "ringworm of the foot."  Dorland's Illustrated Medical Dictionary, 1930 (32nd ed. 2012).  Onychomycosis, also known as "tinea unguium" is a fungal infection of the toe nails also known as "ringworm of the nail."  Id. at 1322.

The Veteran is service-connected only for tinea versicolor and tinea pedis, not onychomycosis; however onychomycosis has been discussed in several prior VA treatment records and examinations, and it unclear whether it is associated with his service-connected skin conditions.  For example, a December 2015 Disability Benefit Questionnaire (DBQ) discusses all three conditions, noting oral and topical medications for all three, while the Veteran's May 2016 VA examination report distinguishes between oral treatment for his onychomycosis and topical treatment for his tinea pedis and versicolor.  This is relevant to the extent that the Veteran's May 2016 VA treatment records indicate that he had been started on weekly fluconazole for his severe case of onychomycosis and discussed the Veteran's tinea pedis and onychomycosis on all ten digits that had been unresponsive to other oral medications the Veteran had been prescribed in the past.  The Board separately notes that the Veteran's weekly fluconazole prescription was not discussed by the May 2016 VA examiner, nor was the overall frequency of other oral medications prescribed to the Veteran to address his onychomycosis.  As such, remand of this claim is required for provision of a supplemental opinion explaining whether the Veteran's onychomycosis is a separate skin disability or a manifestation of a service-connected skin disability and to address the Veteran's updated treatment plan to include the prescription of weekly fluconazole and other oral medications.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records relevant to his diagnosed skin conditions and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Provide the Veteran with a release form for any outstanding private medical records pertinent to his diagnosed skin conditions.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Provide the Veteran's claims file to an appropriate examiner so that a supplemental opinion may be provided with regard to the Veteran's current skin disabilities.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b. The examiner is asked to explain whether the Veteran's diagnosed onychomycosis is an extension or manifestation of his service-connected tinea pedis and/or tinea versicolor conditions or if it is a distinct and unrelated skin disability.  If the examiner determines that the Veteran's onychomycosis is an extension or manifestation of his service-connected tinea pedis condition and/or tinea versicolor condition, the examiner must comment on treatment provided to the Veteran for his onychomycosis, to include the prescription of weekly fluconazole in May 2016, and previous treatment for other oral medications as documented in the record consistent with the rating criteria of Diagnostic Code 7806.  38 C.F.R. § 4.118 (2016).

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




